DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrbach et al. (441,979 “Rohrbach”).

    PNG
    media_image1.png
    208
    283
    media_image1.png
    Greyscale
 Rohrbach discloses all of the limitations of claim 1, i.e., a demolition tool comprising a handle A, Figs. 1 and 2 partially shown here having a proximal end and a distal end @B; a prying head a3 disposed along the distal end of the handle, the prying head including at least two tines 12 mechanically coupled with a substantially cylindrical cross frame @B, wherein the at least two tines each comprises an upper surface Fig. 1 forming a width, a proximal end and a distal end tip; a tapered base bottom surface, Fig. 1 including a first end at B, Fig. 1 forming a profile complementary to the substantially cylindrical cross frame, the tapered base mechanically coupled to the cylindrical cross frame at the proximal end of the upper surface along the profile unitary, the tapered base bottom surface tapering upward towards the upper surface from the first end towards the distal end of the upper surface Fig. 1, wherein the at least two tines each form a fulcrum point where the tapered base is coupled with the cross frame about B.
Regarding claim 5, PA (Rohrbach) meets the limitations, i.e., the demolition tool of claim 1, further comprising a striking head B mechanically coupled with and disposed along at least one end of the cross frame Fig. 2.
Regarding claim 8, PA meets the limitations, i.e., two tines.
Regarding claim 9, PA meets the limitations, i.e., the demolition tool of claim 1, wherein the substantially cylindrical cross frame comprises a rectangular cross-sectional profile defined by B across the prying head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Harpell (6,098,292).
PA (prior art, Rohrbach) meets all of the limitations of claim 2, except for a reinforcing gusset mechanically coupled with the prying head.

    PNG
    media_image2.png
    142
    232
    media_image2.png
    Greyscale
 Harpell teaches a demolition tool having a reinforcing gusset 61 mechanically coupled with the prying head Fig. 10. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with gusset as taught by Harpell to reinforce the tool. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Case (3,769,66).
PA (prior art, Rohrbach) meets all of the limitations of claim 3, except for the for the handle to have three bends along a handle length.

    PNG
    media_image3.png
    143
    509
    media_image3.png
    Greyscale
Case teaches a shingle removing tool having a handle with three bends defining the handle Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Connelly with bends as taught by Case to provide an ergonomic handle and/or for ease of operation. 
Regarding claim 4, PA (prior art, Rohrbach modified by Case) meets the limitations, except for disclosing the degree of the angles. Note that Case discloses bends so that the offset between the distal and proximal ends are between 3/4” to 2” 04:5-11. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., adjusting the angles to 10, -6 and -4 to provide an offset of 1.5” in view of Case, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Pilgrim (9,526,203).
PA (prior art, Rohrbach), meets all of the limitations of claim 6, except for disclosing the width of the tines.

    PNG
    media_image4.png
    190
    226
    media_image4.png
    Greyscale
 Pilgrim teaches a combination tool with tines 42 having a width of less than 0.5” 02:54, Fig. 2 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with tines having a width of about, e.g., 0.45” as taught by Pilgrim to provide sufficient strength

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Pilgrim (9,526,203).
PA (prior art, Rohrbach), meets all of the limitations of claim 7, except for disclosing the spacing between the tines.
 
    PNG
    media_image5.png
    227
    176
    media_image5.png
    Greyscale
Raymond teaches a stripping tool with tines having a spacing of about 2 to four inches 01:64-67, Fig. 2 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the spacing, e.g., 2” as taught by Raymond in adapting for a particular operation. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Liou (2010/0207081).

    PNG
    media_image1.png
    208
    283
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    233
    374
    media_image6.png
    Greyscale
Rohrbach discloses all of the limitations of claim 10, i.e., a demolition tool comprising a handle A, Figs. 1 and 2 partially shown here having a proximal end and a distal end @B; a prying head a3 disposed along the distal end of the handle, the prying head including at least two tines 12 mechanically coupled with a substantially cylindrical cross frame @B, wherein the at least two tines each comprises an upper surface Fig. 1 forming a width, a proximal end and a distal end tip; a tapered base portion bottom surface, Fig. 1 including a first end at B, Fig. 1 forming a profile complementary to the substantially cylindrical cross frame, the tapered base portion mechanically coupled to the cylindrical cross frame at the proximal end of the upper surface along the profile unitary, the tapered base portion bottom surface tapering upward towards the upper surface from the first end to a second end Fig. 1, wherein the at least two tines each form a second fulcrum point where the tapered base is coupled with the cross frame about B, except for a tapered end extending from the tapered base portion towards the distal end of the upper surface to form a first fulcrum point where the tapered end extends from the tapered base portion.
Liou teaches a demolition tool having tines with a base portion and a tapered end extending from the base portion Fig. 13, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Rohrbach with the tapered end as taught by Liou to enhance the prying operation. 
Regarding claim 11, PA (prior art, Rohrbach modified by Liou) meets the all of the limitations, except for the for the tapered angle along the underside of the tine to be approximately 20 degrees. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., providing a tapered angle of about 20 degrees in adapting the tool for a particular application and/or to enhance the operation, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 10 above and further in view of Anderson (7,082,686).
PA (prior art, Rohrbach modified by Liou) further modified for size meets claim 11, however in the alternative, Anderson is utilized. Anderson teaches a stripping tool with tines having a tapered end on a leading edge that is tapered at an angle of 20 degrees from the floor Fig. 1.
    PNG
    media_image7.png
    245
    439
    media_image7.png
    Greyscale
 It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with tapered tines at an angle of 20 degrees relative to the floor as taught by Anderson to enhance the stripping operation. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 10 above and further in view of Connolly (8,434,739).

    PNG
    media_image8.png
    488
    343
    media_image8.png
    Greyscale
PA (prior art, Rohrbach modified by Liou) meets claim 12, except for the tapered end to be curved. Connolly teaches a demo tool with tines having curved tapered bottom surface Fig. 6, flat bottom surface with a tapered end Fig. 7 and a flat bottom surface Fig. 8 disclosing different embodiments for the tines. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with a curved tapered end in lieu of flat as suggested by Connolly as an alternative means of prying, depending on the operational parameters requiring routine experimentations with predictable results. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach in view of Creato et al. (7,730,809 “Creato”).

    PNG
    media_image1.png
    208
    283
    media_image1.png
    Greyscale
Rohrbach discloses all of the limitations of claim 13, i.e., a demolition tool comprising a handle A, Figs. 1 and 2 partially shown here having a proximal end and a distal end @B; a prying head a3 disposed along the distal end of the handle, the prying head including at least two tines 12 mechanically coupled with a substantially cylindrical cross frame @B, wherein the at least two tines each comprises an upper surface Fig. 1 forming a width, a proximal end and a distal end tip; a base portion bottom surface, Fig. 1 including a first end at B, Fig. 1 forming a profile complementary to the substantially cylindrical cross frame, the tapered base portion mechanically coupled to the cylindrical cross frame at the proximal end of the upper surface along the profile unitary, the base portion bottom surface under B extending form the first end to the second end Fig. 1, wherein the at least two tines each form a second fulcrum point where the tapered base is coupled with the cross frame about B, except for a base portion to have a circular cross section and a tapered end extending from the base portion towards the distal end of the upper surface to form a first fulcrum point where the tapered end extends from the base portion.

    PNG
    media_image9.png
    332
    405
    media_image9.png
    Greyscale
Creato teaches a shingle removing tool disclosing teeth or tines that may have any shape, e.g., half-circle…oval 09:30-32. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the cylindrical shape as suggested by Creato to enhance the prying operation depending on the operational parameters requiring routine experimentations with predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,603,776 in view of prior art cited above. 
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims noted above recite for a demo tool meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Mislich et al. circular tines and Downey cylindrical X-bar, curved base are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 28, 2022							Primary Examiner, Art Unit 3723